           IN THE UNITE D STATES DISTRICT COUR T
              EASTERN DISTRICT OF ARKA NSAS
                   JONESBORO DIVIS ION

ROY MAYO, PATRICK ROBILIO,
and DUAN E ROBERTS, Each
Individ ually and on Behalf of All
Others Simila rly Situate d                                  PLAINTIFFS

v.                         No. 3:18-cv-128-DPM

CRITTENDEN COUNTY, ARKA NSAS                                DEFEN DANT


                                 ORDER
      The joint motion to approv e the settlem ent, NQ 42, is granted . All
materia l things consid ered, the propos ed settlem ent is fair, reasona ble,
and adequa te. Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,
1353-54 (11th Cir. 1982);      Melgar v. OK Foods, 902 F.3d 775, 779
(8th Cir. 2018);   Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027
(8th Cir. 2019). It reflects a good-f aith compro mise of deeply contest ed
overtim e compe nsation issues. In the circum stances , no conflict exists
in the contem porane ous agreem ent about fees. Melgar, 902 F.3d at 779;
Barbee, 927 F.3d at 1027 n.1. It was reache d as part of a mediat ion before
Magist rate Judge Harris and reflects a substan tial discou nt of the time
counse l say they spent on the case. The compla int will be dismis sed
with prejudi ce, with the Court retaini ng jurisdi ction for a month to
enforce the settlem ent.
So Ordered.

                                   v
                    D .P. Marshall Jr.
                    United States District Judge




              -2-
